AMENDMENT NO. 36 TO PARTICIPATION AGREEMENT BETWEEN TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 36 to the Participation Agreement (“Agreement”), dated February 27, 1991, as amended, between Transamerica Series Trust(the “Fund”) and Western Reserve Life Assurance Co. of Ohio (the “Company”). 1. A new Article XIII. is added to the Agreement as follows: Article XIII. Confidentiality 13.1.Each party to this Agreement acknowledges that in order to perform the duties called for in this Agreement, it may be necessary for a party (“owner”) to disclose to the other party(ies) certain “Confidential Information.” Confidential Information means non-public, proprietary information, data or know-how of an owner, including, but not limited to, personal information of an owner’s customers.No party will use another party’s Confidential Information except as required for the performance of this Agreement. Each party will use commercially reasonable efforts in a manner fully consistent with industry standards and applicable federal, state and international laws and regulations to hold in confidence a party’s Confidential Information. Notwithstanding the foregoing, Confidential Information does not include information which is: (i) already in the possession of the receiving party or its subsidiaries and not subject to a confidentiality obligation to the providing party; (ii) independently developed by the receiving party; (iii) publicly disclosed or in the public domain through no fault of the receiving party; (iv) rightfully received by the receiving party or its subsidiaries from a third party that is not under any obligation to keep such information confidential; (v) approved for release by written agreement with the owner; or (vi) disclosed pursuant to the requirements of law, regulation or court order. 13.2.Each party to this Agreement represents, warrants and agrees that it has adopted and implemented, and will continue to have in place and follow for the term of this Agreement and thereafter, appropriate policies and procedures designed to detect, prevent and mitigate the risk of identity theft and other breaches of privacy concerning Confidential Information.Each party agrees to take immediate and appropriate measures to respond to any breach of privacy concerning Confidential Information of the owner, and to notify the owner in writing regarding such breach in the most expedient time possible and without unreasonable delay; provided, however, that a party may postpone providing such notice as the party deems consistent with the legitimate needs of law enforcement.Each party further agrees to provide the owner with a copy of its plan to remediate any such breach and to pay for all costs associated with such remediation and with providing written notice of such breach to the applicable party. 13.3.Each party agrees to establish and maintain (i) administrative, technical and physical safeguards against the destruction, loss or alteration of Confidential Information, and (ii) appropriate security measures to protect Confidential Information, which measures are consistent with the laws and regulations of the Commonwealth of Massachusetts relating to personal information security and with all other applicable federal, state and international laws and regulations relating to personal information security. The provisions found in this Article XIII. on Confidential Information will survive any expiration or termination of the Agreement. 2.A new Article XIV. is hereby added to the Agreement as follows: Article XIV. Summary Prospectus Should the Fund and the Company desire to distribute the prospectuses of the funds within the Fund pursuant to Rule 498 of the Securities Act of 1933, as amended, (“Rule 498”), the roles and responsibilities of the Parties to the Agreement (the “Parties”), for complying with Rule 498 and other applicable laws, are set forth as follows: For purposes of this Article XIV., the terms “Summary Prospectus” and “Statutory Prospectus” shall have the same meaning as set forth in Rule 498. The Fund shall provide, or cause to provide, the Company with copies of the Summary Prospectuses in the same manner and at the same times as the Participation Agreement requires that the Fund provide the Company with Statutory Prospectuses.If the Fund makes any changes to the Summary Prospectus by way of a filing pursuant to Rule 497, under the Securities Act of 1933, unless the Parties agree otherwise, the Fund shall, instead of providing the Company with a revised Summary Prospectus, provide the Company with a supplement setting forth the changes in the Rule 497 filing. The Fund shall be responsible for compliance with Rule 498(e). The Fund represents and warrants that the Summary Prospectuses and the web site hosting of such Summary Prospectuses will comply with the requirements of Rule 498 applicable to the Fund and its series.The Fund further represents and warrants that it has reasonable policies and procedures in place to ensure that such web site complies with Rule 498. The Fund agrees that the URL indicated on each Summary Prospectus will lead policyholders/contract owners directly to the web page used for hosting Summary Prospectuses (the “Landing Page”) and that such web page will host the current Fund and series’ documents required to be posted in compliance with Rule 498.The Fund shall promptly notify the Company of any interruptions in availability of this Landing Page that last more than 24 hours.Such Landing Page will contain the investment options available under the Agreement. The Fund represents and warrants that it will be responsible for compliance with the provisions of Rule 498(f)(i) involving policyholder/contract owner requests for additional Fund documents made directly to the Fund.The Fund further represents and warrants that any information obtained about policyholders/contract owners pursuant to this provision will be used solely for the purposes of responding to requests for additional Fund documents. The Company represents and warrants that it will respond to requests for additional fund documents made by policyholders/contract owners directly to the Company or one of its affiliates. Company represents and warrants that any binding together of Summary Prospectuses and/or Statutory Prospectuses will be done in compliance with Rule 498. If the Fund determines that it will end its use of the Summary Prospectus delivery option, the Fund will provide the Company with reasonable advance notice of its intent. The Parties agree that the Company is not required to distribute Summary Prospectuses to its policyholders/contract owners, but rather that the use of the Summary Prospectus will be at the discretion of the Company.The Company agrees that it will give the Fund reasonable advance notice of its intended use of the Summary Prospectuses or the Statutory Prospectuses. The Parties agree that all other provisions of the Participation Agreement, including the Indemnification provisions, will apply to the terms of this Article XIV, as applicable. 3.Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective May 1, 2011 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Account s: WRL Series Life Account WRL Series Annuity Account WRL Series Annuity Account B Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies: The Equity Protector Janus Annuity Variable Annuity WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer® Variable Annuity WRL Freedom Bellwether® Variable Annuity WRL Freedom Conqueror ® Variable Annuity WRL Freedom Wealth Protector WRL Freedom Wealth Creator® Variable Annuity WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier® Variable Annuity WRL Freedom Access® Variable Annuity WRL Freedom Enhancer® Variable Annuity WRL Freedom SelectSM Variable Annuity WRL Freedom Elite Builder WRL Freedom Elite Advisor WRL Freedom Premier® II WRL Freedom Access® II WRL Freedom Enhancer® II WRL Freedom Premier® III Variable Annuity WRL Xcelerator WRL Xcelerator Focus Policies (continued): WRL Xcelerator Exec WRL Freedom Elite Builder II WRL ForLife WRL Benefactor WRL Freedom Asset Advisor WRL Evolution WRL Associate Freedom Elite Builder WRL Asset Advisor Flexible Premium Variable Annuity - F, under marketing name “WRL Freedom Multiple” Flexible Premium Variable Annuity - M, under marketing name “WRL Freedom Advisor” Portfolios: Transamerica Series Trust- each Portfolio has an Initial Class and a Service Class of Shares, except as noted. Transamerica AEGON Active Asset Allocation – Conservative VP Transamerica AEGON Active Asset Allocation – Moderate Growth VP Transamerica AEGON Active Asset Allocation – Moderate VP Transamerica AEGON High Yield Bond VP Transamerica AEGON Money Market VP Transamerica AEGON U.S. Government Securities VP Transamerica AllianceBernstein Dynamic Allocation VP Transamerica Asset Allocation - Conservative VP Transamerica Asset Allocation - Growth VP Transamerica Asset Allocation - Moderate VP Transamerica Asset Allocation - Moderate Growth VP Transamerica BlackRock Global Allocation VP (Initial Class Shares currently not being offered) Transamerica BlackRock Large Cap Value VP Transamerica BlackRock Tactical Allocation VP (Initial Class Shares currently not being offered) Transamerica Clarion Global Real Estate Securities VP Transamerica Efficient Markets VP Transamerica Foxhall Emerging Markets/Pacific Rim VP Transamerica Foxhall Global Conservative VP Transamerica Foxhall Global Growth VP Transamerica Foxhall Global Commodities & Hard Assets VP Transamerica Hanlon Balanced VP Transamerica Hanlon Growth VP Transamerica Hanlon Growth and Income VP Transamerica Hanlon Managed Income VP Transamerica Index 35 VP Transamerica Index 50 VP Transamerica Index 75 VP Transamerica Index 100 VP Transamerica International Moderate Growth VP Transamerica Jennison Growth VP Transamerica JPMorgan Core Bond VP Transamerica JPMorgan Enhanced Index VP Transamerica JPMorgan Mid Cap Value VP Portfolios (continued): Transamerica JPMorgan Tactical Allocation VP Transamerica Madison Balanced Allocation VP Transamerica Madison Conservative Allocation VP Transamerica Madison Diversified Income VP Transamerica Madison Large Cap Growth VP Transamerica Madison Moderate Growth Allocation VP Transamerica MFS International Equity VP Transamerica Morgan Stanley Active InternationalAllocation VP Transamerica Morgan Stanley Capital Growth VP Transamerica Morgan Stanley Growth Opportunities VP Transamerica Morgan Stanley Mid-Cap Growth VP Transamerica Multi-Managed Balanced VP Transamerica Multi-Managed Large Cap Core VP Transamerica PIMCO Real Return TIPS VP Transamerica PIMCO Total Return VP Transamerica ProFund UltraBear VP (Initial Class Shares currently not being offered) Transamerica Systematic Small/Mid Cap Value VP Transamerica T. Rowe Price Small Cap VP Transamerica Third Avenue Value VP Transamerica WMC Diversified Equity VP Transamerica WMC Diversified Growth VP Transamerica WMC Diversified Growth II VP (Service Class Shares currently not being offered) 4. All other terms and provisions of the Agreement not amended herein shall remain in full force and effect. IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed this 1st day of May, 2011, in its name and on its behalf by its duly authorized representative. TRANSAMERICA SERIES TRUSTWESTERN RESERVE LIFE ASSURANCECO. OF OHIO By its authorized officer,By its authorized officer, By:/s/ Christopher A. StaplesBy: /s/ Arthur D. Woods Christopher A. StaplesArthur D. Woods Title:Vice PresidentTitle:Vice President
